COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-357-CV
  
  
  
IN RE LARRY RAY TAYLOR                                                        RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for 
temporary relief.  The court is of the opinion that relief should be 
denied.  Accordingly, relator's petition for writ of mandamus and motion 
for temporary relief are denied.
   
  
                                                                  PER 
CURIAM
   
 
PANEL 
B:   GARDNER, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: December 3, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.